                      Case 1:19-cv-03685-TSC Document 3 Filed 12/11/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            District of Columbia
                                             __________     District of __________


               United States Postal Service                    )
                             Plaintiff                         )
                                v.                             )      Case No. 19-3685
   National Association of Letter Carriers, AFL-CIO            )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         National Association of Letter Carriers, AFL-CIO                                                              .


Date:          12/11/2019                                                                /s/ Victoria L. Bor
                                                                                         Attorney’s signature


                                                                                Victoria L. Bor - DC Bar # 2888852
                                                                                     Printed name and bar number
                                                                                      Sherman Dunn, PC
                                                                               900 Seventh Street, NW Suite 1000
                                                                                    Washington, DC 20001

                                                                                               Address

                                                                                      bor@shermandunn.com
                                                                                            E-mail address

                                                                                          (202) 785-9300
                                                                                          Telephone number

                                                                                          (202) 775-1950
                                                                                             FAX number
